Citation Nr: 1420179	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) also claimed as a breathing problem.

3.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served in the Coast Guard from February 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. 

In November 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with claims of service connection for COPD, diabetes, and a back disorder. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 

In regards to the Veteran's claim for service connection for COPD, VA treatment records show that he has been diagnosed with the disease.  These records of treatment in conjunction with the Veteran's lay statements during the November 2012 hearing, and within the claims file, suggest that his current COPD may be associated with an in-service event.  He reports being exposed to asbestos, lead based paint, and other chemicals while performing his job as a boatswain with the Coast Guard.

There has been no VA examination to determine the nature and likely etiology of the claimed COPD.  Thus, the Board finds that an examination is needed.     

Moreover, in regards to the Veteran's claim for service connection for diabetes, VA treatment records show that he has been diagnosed with the disease.  During the hearing with the Board, the Veteran stated that his current VA examiner depicted diabetes and indicated to the Veteran that he has had the disease for years.  The Veteran asserts that his prior VA examiner was inadequate and did not detect that he had the disease for numerous years before it was diagnosed.  The Veteran is claiming that it is possible that he has had the disease for numerous years without it being detected and that his diabetes is due to his exposure to chemicals during service.  Therefore, the Board finds that a VA examination to determine the nature and likely etiology of the claimed diabetes would be helpful.

Lastly, in regards to the Veteran's claim for service connection for a back disorder, he testified that he received treatment from the Baltimore General Hospital during service and a private doctor in Newport News, Virginia a year after service.  He stated that the Baltimore General Hospital's records no longer exist.  However, he did not mention the status of the private doctor in Newport News, Virginia or the possibility of obtaining those records.  VA's duty to assist includes obtaining relevant records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  

Therefore, these records should be obtained for review, if available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for his back disorder, specifically from the private doctor in Newport News, Virginia.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.

Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

The letter should invite the Veteran to submit any medical evidence or treatment records in support of his claims.

2.  The RO then should have the Veteran scheduled for VA examinations to determine the nature and likely etiology of his COPD and diabetes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

After the examinations and review of the claims file, the examiner should provide the following two opinions:

a.  The examiner must provide an opinion on whether it is as least as likely as not (50 percent probability or more) that the Veteran's COPD is due to chemical exposure, including asbestos, as reported by the Veteran or another event or incident of the Veteran's period of active service. 

b.  The examiner must provide an opinion on whether it is as least as likely as not (50 percent probability or more) that the Veteran's diabetes is due to chemical exposure, including asbestos, as reported by the Veteran or another event or incident of the Veteran's period of active service. 

The providers are advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO must readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



